 In the Matter of SINCLAIR NAVIGATION C01NIPANYandAMERICANRADIOTEL. ASS'N., LOCAL No. 2Case No. R-1038.Decided October 25, 1938Shipping Industry-Investigation of Representatives:controversy concerningrepresentation of employees:refusal by employer to recognize union as exclu-sive representative of employees until certification byBoard-Unit Appropriatefor Collective Bargaining:radio operators of ships operated by Company; nocontroversy asto-Representatives:proof of choice:comparison of signatureson union collective bargaining authorizations with signatures on pay-roll recordsofCompany-Certification of Representatives:upon proof of majority represen-tation.Mr. Will Maslow,for the Board.Mr. William L. Standard,byMr. Max Lustig,of New York City,for the Union.Mr. J. G. Johnson,of New York City, for the Company.Mr. Ivar Peterson,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 23, 1938, American Radio- Telegraphists' Association,Local No. 2, herein called the Union, filed with the Regional Directorfor the Second Region (New York City) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Sinclair Navigation Company,' New York City,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On June 6,1938, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Seriesi Incorrectly designated"Sinclair Navigation Co " in the order directing an investigation.At the hearing,on motion of counsel for the Board,the pleadings were amended todescribe the Company as above.9 N. L. R.B., No. 45.494 ODECISIONS AND ORDERS4951, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On 'September 16, 1938, the Regional Director issueda notice ofhearing, copies of which were duly served upon the Company, uponthe Union, and upon Commercial Telegraphers' Union, Marine Divi-sion,herein called the C. T. U., a labor organizationclaiming torepresent employees directly affected by the investigation.Pursuantto the notice, a hearing was held on September 28, 1938, at New YorkCity, before James C. Paradise, the Trial Examiner duly designatedby the Board.The Board and the Union were represented by counseland the Company by Mr. J. G. Johnson, vice presidentand marinesuperintendent of the Company.Although served _ with notice, theC. T. U. did not appear or participate in the hearing.Full oppor-tunity to be heard, to examine andcross-examinewitnesses, and tointroduce evidence bearing on the issues was affordedallparties.During the course of the hearing the Trial Examinermade severalrulings on motions.No objections were made to the admission ofevidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSinclair Navigation Company, a wholly owned subsidiary of Con-solidated Oil Corporation, is a Delaware corporation engaged in theoperation of tankers for the transportation of oil from ports on theGulf of Mexico to ports on the North Atlantic Coast. The Companyat present operates 10 tanker vessels in the conduct of its business.The Company stipulated that its operations "occur in the courseand current of commerce among the several states, are an integralpart of the operations of the instrumentality of such commerce,and constitute commerce among the several states within the meaningof Section 2, subdivisions 6 and 7 of, the National LaborRelationsAct."The Company employs 10 marine radio operators, one on eachvessel operated by the Company.We find that the Company is engaged in trade, traffic, transpor-tation, and commerce among the several States, and that the radiooperators employed by the Company are directly engaged in suchtrade, traffic, transportation,and commerce. 496NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDAmerican Radio Telegraphists' Association, the marine divisionof the American Communications Association, is a labor organizationaffiliated with the Committee for Industrial Organization. It admitsto membership radio operators licensed by the Federal Communica-tions Commission of the United States.III.THE QUESTION CONCERNING REPRESENTATIONThe Union alleged in its petition for investigation and certificationthat "the company refuses to negotiate with the A. R. T. A. unlessthe Union is certified as bargaining representative."At the hearingthe representative of the Company stated that it desired to ascertainthe authorized representative of the employees involved.We find that a question concerning the representation of the radiooperators employed by the Company has arisen and that it tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE APPROPRIATE UNITIt was stipulated by the parties that the 10 marine radio operatorsemployed by the Company constitute an appropriate unit. Themarineradio operators, all licensed by the Federal CommunicationsCommission of the United States, operate the radio equipment aboardthe vessel, receive and transmit messages, and keep the apparatusin proper working order.We see noreasonin the instant case todepart from the desires of theparties.We find that the radio operators of the.ships operated by the Com-pany constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their `right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.V. THE DETERMINATION OF REPRESENTATIVESAt the hearing, - a list, prepared from the Company's.'pay roll,containing, the names of 10 radio operators in the employ of theCompany on September 27, 1938, the day preceding the hearing, wasintroduced, in evidence.The, Union submitted in `evidence 10 signedcollective bargaining authorizations,, most of them further supportedby duplicate dues cards, duplicate- membership records, and signedapplications for membership.Original signatures of employees onthe employment records of the Company were available at the hear-ing and were compared by Mr. J. G. Johnson, vice president andmarine superintendent of the Company, with the signatures on the DECISIONS AND ORDERS497authorizations.Mr. Johnson admitted the authenticity of 9 of the10 signatures, but he was uncertain as to the genuineness of the sig-nature on one authorization.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW-1.A question affecting commerce has arisen concerning the rep-resentation of employees of Sinclair Navigation Company, NewYork City, within the meaning of Section 9 (c) and Section 2 (6).and (7) of the National Labor Relations Act.2.The radio operators of the ships operated by the Company con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.American Radio Telegraphists' Association is the exclusive rep-resentative of all the employees in such unit for the purposes of col-lectivebargaining,within the meaning of Section 9 (a) of the,National Labor Relations 'Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to, the, power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that American Radio' Telegraphists' Asso-ciation has been designated and selected_by a majority of the radiooperators of the ships operated by Sinclair Navigation Company,New York City, as their representative for the purposes of collectivebargaining and that, pursuant to the' provisions of Section 9 (a) ofthe Act, American Radio, Telegraphists' Association is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to' rates of pay, wages, hours of employment,and other conditions of employment.